Appleton, J.
The defendant was indicted for keeping a house of ill fame. The allegations in the indictment are clearly sufficient. They show the commission of an offence *442prohibited by R. S., c. 160, § 15 ; State v. Stevens, (not yet reported); Commonwealth v. Ashley, 2 Gray, 356.
The defendant pleaded in abatement, that her name was Mary Y. Homer and not Mary Homer. If the letter Y is to be regarded merely as the initial letter of the middle name, it may well be questioned whether the plea is sufficient. The name of which, that is the initial letter, should have been set forth in the plea as in Commonwealth v. Perkins, 1 Pick. 388.
Upon the issue raised by the plea in abatement, much evidence was offered. Among other proof adduced, it appeared, that the defendant having been previously indicted by the name of Mary Homer, to that indictment pleaded not guilty. It is true, she was under no obligation, if indicted by a wrong name, to plead the misnomer in abatement. But the fact, that to an indictment by a particular name, she upon her arraignment answered thereto, and pleaded not guilty, was proper for the consideration of the jury.

Motion and exceptions overruled.